Order filed July 18, 2013




                                        In The

                     Fourteenth Court of Appeals
                                    ____________

                               NO. 14-13-00560-CV
                                    ____________

   ROWAN & SIBLINGS, INC. AND MAHER HUSSEINI AKA MAHER
                  KHALIL HUSSEINI, Appellants

                                         V.

                         TARA ENERGY, LLC, Appellee


             On Appeal from the County Civil Court at Law No. 3
                           Harris County, Texas
                      Trial Court Cause No. 1017116

                                        ORDER

      According to information provided to this court, appellants’ notice of appeal
appears to be untimely. Our records reflect that the trial court’s judgment was
signed April 29, 2013. Our information reflects that appellants did not file a timely
post-judgment motion. Therefore, the notice of appeal was due May 29, 2013, but
it was not filed until June 24, 2013.
      The clerk’s record has not been filed in this appeal. The County Clerk has
informed this court that appellant did not pay for preparation of the clerk’s record.
In response to notices from this court, appellant informed this court that he cannot
afford to pay for the record.

      To determine our jurisdiction over this appeal, and if jurisdiction exists,
whether appellant is entitled to proceed without the advance payment of costs, we
issue the following order for a partial clerk’s record.

      We order the Harris County Clerk to file a partial clerk’s record with the
clerk of this court within 30 days of the date of this order. In order that this court
may ascertain its jurisdiction over the appeal, the partial clerk’s record shall
contain (1) the judgment being appealed; (2) any motion for new trial, other post-
judgment motion, or request for findings of fact and conclusions of law; and (3) the
notice of appeal.     In addition, the partial clerk’s record shall contain: (4)
appellant’s affidavit of indigence; (5) the contest(s) to the affidavit of indigence, if
any; (6) the trial court’s order ruling on any contest; (7) any other documents
pertaining to the claim of indigence and the contests thereto.



                                        PER CURIAM